Citation Nr: 0104667	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-24 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUES

Entitlement to service connection for a back condition.

Entitlement to service connection for a psychiatric 
disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The appellant had service in the U.S. Army Reserve, including 
a period of active duty for training from May 15 to September 
23, 1966.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 1999 RO rating decision that denied service 
connection for a back disorder and a psychiatric disability.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) redefined VA's duty to 
assist a claimant in the development of claims.  In this 
case, there is additional VA duty to assist the appellant in 
the development of his claims.

The record indicates that the appellant injured his back 
playing football in high school and again in March 1968 when 
he fell off of a truck.  There are no clinical findings of a 
back condition, herniated nucleus pulposus, probably L4-5 on 
the right, prior to March 1968 other than history reported in 
medical records, and there is no evidence of active duty for 
training or inactive duty for training other than as noted 
above.  The record shows that the appellant was hospitalized 
at a private medical facility from November to December 1968 
for acute lumbosacral strain, spondylolisthesis, but the 
summary of this hospitalization is not of record.  Under the 
circumstances, the RO should attempt to obtain additional 
medical records and to verify any other periods of active 
duty for training or inactive duty for training for the 
appellant.

The evidence indicates a history of personality problems and 
anxiety before and after the appellant's active duty for 
training from May to September 1966, but there is no 
objective evidence of an acquired psychiatric disability 
prior to entry into service in May 1966 or during service.  
The appellant should be given the opportunity to submit 
additional medical evidence with regard to any acquired 
psychiatric disability.


In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the appropriate 
service department to verify all periods 
of the appellant's active duty for 
training or inactive duty for training.

2.  The RO should ask the appellant to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for back and psychiatric 
problems prior to and since his active 
duty for training from May to September 
1996.  Names and addresses of the medical 
providers, and dates of evaluations and 
treatment, should be listed.  After 
obtaining any needed release forms from 
the appellant, the RO should directly 
contact the medical providers and obtain 
copies of the records not already in the 
file.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the 
benefits sought on appeal are denied, the 
appellant and the representative should be 
provided with an appropriate supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



